El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
Salvador Díaz de la Torre demandó a la Porto Rico Railway Light & Power Co., Inc., reclamándole daños y perjuicios debido a alegadas manifestaciones calumniosas dichas acerca de Díaz por José M.' Prado, empleado de la demandada, en el curso del cumplimiento de sus deberes. El demandante ha apelado de la sentencia de la corte de distrito declarando sin lugar la demanda.
Francisco Mercado era dueño de una casa de dos vivien-das. El demandante tenía una alquilada y Felicita Izquierdo tiene la otra. Felicita Izquierdo obtenía su energía eléc-trica de la demandada a tipo fijo, estando conectada su ins-talación al alumbrado de la calle. El demandante tenía ins-talado un contador en su apartamiento y pagaba a la de-mandada por la cantidad de energía eléctrica que éste re-gistraba. Los agentes de la demandada se personaron en la vivienda de Felicita Izquierdo y quitaron los alambres eléc-tricos que allí había, suspendiéndole el servicio, e instalando en el apartamiento del demandante un alambre concéntrico de los utilizados para impedir el hurto de energía eléctrica. Cuando Mercado fué a la oficina de la demandada y preguntó a Prado por qué se había hecho esto, Prado manifestó que Belén, uno de los inspectores de la Compañía que había in-vestigado el asunto, le había informado que el demandante se estaba robando la energía eléctrica. Se demostró durante el juicio que el tabique que separaba la vivienda de Izquierdo de la del demandante no llegaba hasta el plafón, y que los inspectores encontraron en la vivienda de Izquierdo ciertos alambres y conexiones que ella no estaba autorizada a tener.
La corte de distrito halló probados estos hechos pero re-solvió que la manifestación de Prado era privilegiada condi-cionalmente, y que el demandante no podía recobrar de la *811demandada debido a dichas manifestaciones, en vista de que no se demostró “malicia expresa” o “malicia de hecho”.
La demandada no hizo esfuerzo alguno para probar que la imputación de que se estaba “robando’’energía eléctrica1 era un hecho positivo. Su principal contención fue que la manifestación era una comunicación privilegiada.
Una comunicación privilegiada es aquella que, a no ser por la ocasión o las circunstancias, sería difamatoria y su-jeta a reclamación. No puede haber duda bajo nuestra ley y nuestros casos que se imputó al demandante la comisión de un delito, según lo interpretaría un lego, y que la mani-festación de que aquí se trata fué por tanto calumniosa per se (artículo 3 de la Ley Estableciendo las Acciones de Daños y Perjuicios por Libelo y Calumnia, Código de Enjuiciamiento Civil, Edición 1933, pág. 308; Méndez v. Kraidman, 63 D.P.R. 281, resuelto en marzo 24, 1944; Palou v. Ríos, 63 D. P.R. 363; Vélez v. Toraño, 63 D.P.R. 339, resuelto el 28 de marzo'de 1944; Mulero v. Martínez, 58 D.P.R. 321). Es, asi-mismo, claro, que nuestro estatuto siguiendo' el derecho co-mún — aunque, como podrá verse, no ha ido tan lejos — ha es-tablecido comunicaciones privilegiadas, algunas de las cua-les son absolutas y otras solamente condicionales o restrin-gidas.
Es difícil interpretar la Ley sobre esta materia a menos que se tenga en cuenta el significado especial, técnico y singular, de las palabras “malicia” y “privilegio” de la Ley de libelo y calumnia. Echando a un lado la cuestión do pri-vilegio absoluto por no tratarse de ella en el presente caso, encontramos que el fin primordial de un demandado al in-vocar la doctrina del privilegio restringido es poner sobre el demandante el peso de la prueba en cuanto a que la ma-*812nifestación fue hecha con malicia expresa, motivada por al-guna razón ulterior o propósito malévolo o intención de in-juriar deliberadamente (Mulero v. Martínez, supra; Franco v. Martínez, 29 D.P.R. 237, 240; Jiménez, v. Dìas Caneja, 14 D.P.R. 9; Boehm v. Western Leather Clothing Co., 161 S. W. (2d)-710, 717 (Mo. 1942)). De no existir tal privilegio restringido, la ley “presume” que existe la malicia, y el de-mandante por tanto, para poder probar la malicia exigida, sólo tiene que probar la manifestación en sí, siempre y cuando que, como en este caso, la comunicación sea difama-toria per se; entonces de la publicación de la materia difa-matoria se infiere la malicia como cuestión de derecho.
En esta jurisdicción el alcance exacto del privilegio res-tringido en la ley de calumnia, tal como se distingue de la ley de libelo, no es enteramente claro, en vista del lenguaje un poco lacónico del artículo 3 de nuestra ley al efecto de que calumnia es “a false and unprivileged publication”.1a En el pasado ha surgido alguna confusión debido a la erró-nea traducción en nuestro Código del texto inglés original de este artículo (Mulero v. Martines, supra). Es difícil deter-minar, en vista de la interrelación arriba mencionada de las palabras “privilegio” y “malicia” en la Ley de calumnia, si las palabras “no privilegiada” son sinónimas de “maliciosa”. De ser cierto esto, esta corte cometió error al de-clarar en el caso de Mulero, mediante un dictum, que bajo nuestro estatuto la malicia no es requisito en una acción por calumnia. Como ya sé ha indicado, esta corte hizo tal de-claración debido a la errónea traducción de “unpriviledged” por “ilegal”. Sea ello como fuere, no vamos ahora a con-siderar nuevamente dicha cuestión. Asumimos, sin decidirlo, que la malicia es un requisito en este caso, y procederemos a determinar si tal malicia se “presume” que existe no obs-*813tante, a tenor con los términos de nuestra ley bajo las cir-cunstancias de este caso.
El artículo 5 de la ley que se refiere tanto a libelo como a calumnia, dice como signe: “se presumirá que existe ma-licia en cualquier comunicación o escrito infamatorio o ca-lumnioso que se dirija a otra persona que no sea un pariente dentro del tercer grado, o a una persona a quien el autor tenga bajo su tutela, o cuando dicha comunicación se cruce entre personas que tengan negocios en sociedad, u otra aso-ciación semejante.1b”
Aunque dicha sección a primera vista parece algo con-fusa, su significado, por lo menos al aplicarse al presente caso, se torna bastante claro al leerse a la luz de la ley so-bre calumnia. Aunque el significado legal preciso de las palabras “sin motivo justificable” puede ocasionar alguna dificultad en otros casos, es innecesario que nos preocupe-mos con dicho problema en este recurso, toda vez' que aquí los hechos demuestran la imputación de un delito en len-guaje corriente. Bajo dichas circunstancias hemos resuelto que en vista del hecho de que tal manifestación es difamato-ria per se y que la presunción de inocencia protege al de-mandante, los requisitos de una causa de acción, incluyendo las disposiciones del artículo 5, han sido cumplidos (Casanova v. González Padín Co., supra, pág. 496; Mulero v. Martínez, supra); es decir, con tal prueba, la ausencia de un “motivo justificable” se estableció por lo menos prima facie.2 Hacemos énfasis, sin embargo, en que nunca hemos *814resuelto y no resolvemos ahora, que la doctrina general de privilegio restringido encontrada en el derecho común y que más adelante se discutirá en detalle, fue importada m toto a esta jurisdicción sencillamente por el uso de esta breve frase — sin motivo justificable — que se encuentra en el ar-tículo 5.
Ks de mucha más importancia a los fines de este caso que determinemos si la manifestación de Prado se dirigió a (1) alguna otra persona fuera de un pariente dentro del tercer grado, (2) o a una persona a quien el autor tenga bajo su tutela (3) o era una comunicación entre personas que ten-gan negocios en sociedad, (4) u otra asociación semejante. De haber sido así, se presume que no existe malicia en dicha manifestación; por tanto, ésta era una manifestación privi-legiada condicionalmente; y el demandante no puede reco-brar por no haber probado la malicia.
La dificultad estriba en que inmediatamente se hace evi-dente que la comunicación de que se trata no puede por nin-gún esfuerzo de la imaginación encajarse en alguna de las cuatro categorías enumeradas en el artículo 5. Y debe ser obvio que al considerar la cuestión de privilegio restrin-gido estamos limitados al cuadro de la Ley. Sin embargo, la corte de distrito encontró tal privilegio bajo las circunstan-cias de este caso. ¿Cómo pudo llegar a tal conclusión?
La corte de distrito basó su conclusión principalmente en varios casos del derecho común y en algunos textos. Admi-timos en seguida que de regir aquí tales autoridades la co-municación en este caso era privilegiada. El abrumador peso de autoridades en el derecho común es al efecto de que “manifestaciones hechas con ol objeto de proteger algún in-terés del que escribe o del que habla; manifestaciones he-chas sobre un asunto sobre el cual hay un interés común al que escribe o al que habla y a la persona a quien se dirige la manifestación; o manifestaciones hechas en el desempeño *815de un deber legal,'moral o social” son restringidamente privi-legiadas (Fraser, Libel and Slander, 5a. Edición, pág. 177, tal como se cita en Smith, Liability of a Telegraph Company for Transmitting a Defamatory Message, 20 Col. L. Rev. 369, 372. Al mismo efecto véanse Newell, Slander and Libel, 4a. Edi-ción, sección 424, pág. 450 y sección 432, pág. 460; Restatement, Torts, Topic 3, Conditional privileges, pág. 240, sección 593 et seq.’, Jones, Interest and Duty in relation to qualified privilege, 22 Mich. L. Rev. 437; Smith, Liability of a Telegraph Company for Transmitting a Defamatory Message, 20 Col. L. Rev. 30, 369; Smith, Conditional Privilege for Mercantile Agencies, 14 Col. L. Rev. 187, 189; Montgomery Ward & Co. v. Watson, 55 F. (2d) 184 (C.C.A. 4o. 1932); Kroger Grocery & Baking Co. v. Yount, 66 F. (2d) 700 (C.C.A. 8th, 1933); Lonergan v. Love, 150 S. W. (2d) 534 (Mo., 1941); 54 A.L.R. 1143. Véase especialmente Caruth v. Dallas Gas Co., 282 S. W. 334 (Tex., 1926), qne envolvía la imputa-ción de intervenir con nn contador.
La dificultad está en que la Legislatura deliberadamente optó por crear en el artículo 5 un privilegio restringido para comunicaciones, sólo bajo cuatro grupos de circunstancias, ninguno de los cuales existe aquí. El aplicar nosotros al presente esos casos del derecho común, equivaldría a crear un privilegio restringido en una situación para la cual la Legislatura no ha provisto tal privilegio. No estamos en libertad de tomar tal acción, no importa lo que pensemos de su conveniencia como cuestión de interés social o público (Cf. Pueblo v. Escambrón Beach Club, Inc., ante página 761, resuelto el 5 de junio de 1944).
Estamos satisfechos en que la Legislatura se dió cuenta de que en el artículo 5 estaba limitando el privilegio condi-cional del derecho común. Cuando quiso proveer un privi-legio tan amplio como el del derecho común, la Legislatura supo cómo hacerlo. Artículo 251, Código Penal, Edición *8161937.3 California, de donde se copió el artículo 251, tiene un artículo igualmente amplio en su Código Civil.4 Pero nues-tro artículo para casos civiles — Artículo 5 — es, como hemos visto, bastante diferente.
Esto no quiere decir que nuestra Ley requiere que el de-mandado investigue tales asuntos y haga manifestaciones en relación con los mismos a su riesgo. El artículo 4 dispone que “ . . . No se presumirá que es maliciosa la publicación que se hace: . . . Tercero: a un funcionario oficial apoyada en causa probable, con la intención de servir al procomún, ó de conseguir remedio a un perjuicio hecho a un particular”. Si la demandada hubiera reportado este asunto a la Comi-sión de Servicio Público, solicitando permiso para hacer lo que hizo en las residencias de Izquierdo y del demandante, o si hubiera reportado el asunto a un fiscal o hubiera radi-cado la correspondiente denuncia, las manifestaciones aquí hechas, de hacerse a los correspondientes funcionarios, hu-bieran sido condicionalmente privilegiadas bajo el artículo 4. Pero si intercalamos tal privilegio en el artículo 5, ello equi-valdría a injertar en dicho artículo un lenguaje que no existe allí. Si la política social contemplada en las limitaciones del artículo 5 es más conveniente a esta jurisdicción que la del derecho común, es cuestión a determinarse por la Legisla-tura y no por esta Corte.
No podemos hacer caso omiso del hecho de que en 1926 en un caso que se originó ante la Corte de Distrito de los Estados Unidos para Puerto Rico, nuestra Corte de Circuito *817de Apelaciones aplicó la regla del derecho común sobre pri-vilegio condicional en un caso análogo al presente. New York & Porto Rico S.S. Co. v. García, 16 F. (2d) 734 (C.C.A. 1st. 1926). Pero dicho caso fue resuelto tanto antes del caso de Erie v. Tompkings, 304 U. S. 64, (Cf. Sweeney v. Schenectady Union Pub. Co., 122 F. (2d) 288 (C.C.A. 2d, 1941), como antes de que la Corte Suprema de los Estados Unidos hubiera “reexpuesto en forma más enfática”5 la doctrina de que esta Corte no deberá ser revocada por la Corte de Circuito de Apelaciones a menos que se llegara a la conclusión de que estábamos inescapablemente equivocados.
No hace tres semanas que el Tribunal Supremo de los Estados Unidos nos trazó la pauta a seguir con respecto al dilema que ahora confrontamos. Dicha corte en el caso de De Castro v. Junta de Comisionados de San Juan en_ U.S-, resuelto el 29 de mayo de 1944, dijo lo siguiente:
- “Tampoco debe inferirse que la deferencia que deba prestarse) en apelaciones de tribunales locales, a la interpretación de éstos' de asuntos de ley local, dará lugar a que se establezca una ley local diferente a la desarrollada en decisiones apeladas de las cortes de distritos federales radicadas en nuestras posesiones insulares. Tam-poco es menos el deber de las cortes federales en casos pendientes-ante las cortes de distrito federales o en apelación de las mismas, prestar deferencia a tal interpretación, cuando ha encontrado expre* sión en los pronunciamientos judiciales de las cortes insulares, (ci-tando casos). Una vez que se sepa cuál es la deferencia que debé prestarse, puede compararse el problema con aquel que se presenta cuando, al resolver apelaciones de las cortes de distrito federalq^ radicadas en los estados, se exige a las cortes federales de apelación que se ciñan a la ley estatal siguiendo la doctrina de Erie v. Tompkings, 304 U.S. 64. Véanse Wichita Company v. City Bank, 306 U.S. 103, Huddleston, v. Dwyer, Núm. 628, resuelto el 15 de mayo de 1944.”
Al ejercitar lá responsabilidad que la Corte Suprema de los Estados Unidos ha puesto de esta manera sobre nuestros *818hombros, creemos que es nuestro deber resolver que bajo las circunstancias de este caso, esta opinión, y no la emitida por la Corte de Circuito de Apelaciones en el caso de New York & Porto Rico S. S. Co. v. García, expone la ley local sobre la cuestión de privilegio restringido bajo nuestro estatuto local.6
El demandante alega también que cuando Mercado le in-formó sobre los hechos, fué inmediatamente a la oficina de la demandada donde le preguntó a Prado si éste había hecho lá manifestación de que se trata. Prado respondió en la afirmativa, en presencia de personas (a) que habían acom-pañado al demandante a la oficina a instancias suyas, y (b) que estaban en la oficina en gestiones personales. Estos he-chos dan lugar a interesantes cuestiones de acuerdo con los casos y nuestro estatuto en relación con (1) republicación, *819(2) el invitar, provocar o inducir- tales manifestaciones de mala fe y (3) circunstantes ocasionales (véanse Montgomery Ward & Co. v. Watson, supra; New York & Porto Rico S. 8. Co. v. Garcia, supra; Walgreen Co. v. Cochran, 61 F. (2d) 357 (C.C.A. 8th. 1932); Ecuyer v. New York Life Ins. Co., 172 P. 359, 363 (Wash., 1918)). Si la manifestación hecha allí por Prado fuera la única comunicación alegada, tendría-mos que confrontarnos y contestar estas preguntas. Pero en vista del hecho de que ya hemos resuelto que el demandante estableció su caso bajo la primera manifestación y que el episodio tuvo lugar bajo las referidas circunstancias quince minutos después de ocurrido el primero, no concederemos da-ños separados por el segundo (artículo 131, Código de En-juiciamiento Civil).7 Por tanto posponemos la consideración de esta cuestión hasta que surja un caso en el que tenga una importancia más práctica.

Por los motivos aqiá expuestos, la sentencia de la corte de. distrito será revocada y se dictará una nueva sentencia a favor del demandante por $300, más $100 para honorarios de abogado, y las costas según dispone la ley.


(1)Rechazamos por frívola la contención do la demandada de que Prado no hizo esta imputación, sino que únicamente repitió lo que le dijo el inspector. Tanto Prado como los inspectores realizaban funciones dentro de su autoridad, y la Compañía es responsable por ellas. (Casanova v. González Padin Co., 47 D.P.R. 488 y casos citados en el escolio 18 en 20 Col. L. Rev. 30, a la página 35.)


(1a) El texto original en inglés de este artículo define la calumnia como ÍCa false and unpriviledged publication. ” Ea traducción del mismo en español que aparece en nuestro código como “la publicación falsa o ilegal1 ? es errónea. Debe ser “publicación falsa y no privilegiada”.


(1b)La frase “without justifiable motive’’ que aparece en el texto inglés, y que es de suma importancia en la cuestión bajo consideración, no se tradujo sa-tisfactoriamente en el texto español de esta Sección.


(2) Reconocemos que esta eo:ta frase es difícil de aplicar. Quaere, en cuanto a. si tiene el mismo significado, en casos ajenos al presento, en vista de la dis-posición mucho más definitiva de nuestro Código Penal, copiada del de California, con referencia a libelo criminal, de que “se presumirá maliciosa toda publicación injuriosa, si no se probare que hubo motivo justificable para hacerla”. (Ar-tículo 245 Código Penal, Edición 1937). La dificultad estriba en el hecho de que si los artículos civil y penal significan exactamente la misma cosa, el articule civil, así interpretado, podría ser tautológico. Sin embargo, como dicha cuestión, no está ante nos, la dejamos sin resolver.


(3) Dicho artículo dice como sigue-:
“251 — (255 Cal.) Comunicaciones Privilegiadas. Una comunicación diri-gida a persona interesada en tal comunicación, por otra persona que también lo estuviere, o cuyas relaciones con aquélla justificare la suposición de haber obrado sin malicia, no deberá presumirse maliciosa, sino que se tendrá por comunicación privilegiada.”
En cuanto a si el libelo civil y el criminal son sustancialmente los mismos en el derecho común, véase Renfro Drug fío. v. Lawson, 160 S.W. (2d) 246, 248, y siguientes (Tex. 1942.)


(4) Deering’s Civil Code of California, Sección 47, párrafo 3, pág. 16; véase Swift Co. v. Gray, 101 F. (2d) 976 (C.C.A. 9th. 1939).


(5)De Castro v. Junta de Comisionados de San Juan, _ U. S. _, __, resuelto el 29 de mayo de 1944.


(6) Compárese Carrasquilla v. Am. Missionary Ass’n. 61 D.P.R. 867, eon Caudal de López v. Sociedad Bspañola de Auxilio, etc., 45 F. (2d) 331 (C C.A., 1st. 1930).
Indicamos de paso que en su opinión en el caso de New Torlc # .Porto Meo S.S. Co. el Juez Bingham sólo cita un easo resuelto por esta Corte, Quiñones v. J. T. Silva Banking & Commercial Co., 16 D.P.R. 696. Pero dicho caso, lejos de encontrar un privilegio en circunstancias similares a aquéllas del caso de New York & Porto Eieo S.S. Co., específicamente resuelve que para poder existir en Puerto Eico un privilegio restringido que refute la presunción de malicia que do otro modo se infiere como que emana de una manifestación que os calumniosa per se, la comunicación debe caer dentro de los términos del artículo 5. Jiménez v. Díaz Caneja, supra, aparentemente el único otro easo resuelto por esta Corte cojo, anterioridad al 1926, en el que la cuestión que ahora consideramos estaba específicamente envuelta, también limitó tal privilegio a los términos del artículo 5. La Corte dijo, a la página 18: "No hay duda alguna de que las tres pala-bras en cuestión son difamatorias per se; y se presumirá la malicia lo mismo que el,.daño consiguiente, a. no ser que el demandado esté comprendido dentro de las cuatro excepciones mencionadas en la sección 5a. de la ley de libelo . ...”
.,Es cierto que en 1934 en el caso de Ayala v. Maryland Casualty Co., 47 D.P.R. 345, posterior al de New York & Porto Eieo S.S. Co. esta .Corte eita con aprobación, a la página 352, lenguaje de un easo de Colorado, Melcher v. Beeler, 110 Pac. 181, que establece la amplia teoría del derecho común en cuanto a pri-vilegio condicional arriba indicada. Pero dicha declaración era innecesaria para la decisión de dicho caso, y ahora limitamos la regla al lenguaje de nuestro esta-tuto, tal como se hizo correctamente en nuestros primeros casos (Cf. Maymí v. Banco Popular, 63 D.P.R. 536, resuelto el 2 de mayo de 1944, donde resolvimos on. forma, similar un problema análogo, aunque no se usó específicamente la termi-nología de un alegado privilegio condicional).


(7)En verdad,, el propio demandante no alega dos causas de acción, sino que sencillamente incluye en su demanda ambas manifestaciones en párrafos sepa-rados.